EXHIBIT E
Doug Tilley

From:                             Todd Kennedy <todd@gutridesafier.com>
Sent:                             Wednesday, May 12, 2021 11:06 AM
To:                               Doug Tilley
Cc:                               eventbrite; Adam Cashman
Subject:                          Re: Snow/Eventbrite and Popoff Depo


Doug,

June 3 works for us. That date is confirmed. I don't know that we need to change the briefing schedule, though. I'll check
with my team and let you know if they think it's necessary.

Best regards,


Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Wed, May 12, 2021 at 9:32 AM Doug Tilley <DTilley@singercashman.com> wrote:

 Hi Todd, I’ve confirmed that Mr. Popoff is available on June 3. Assuming your team would prefer to go forward then
 rather than tomorrow, we can agree to modify the briefing schedule to set the opp and reply deadlines based on that
 new date. Please let us know.



 Thanks again,

 Doug




 From: Doug Tilley <DTilley@singercashman.com>
 Sent: Tuesday, May 11, 2021 8:33 PM
 To: Todd Kennedy <todd@gutridesafier.com>
 Cc: eventbrite <eventbrite@gutridesafier.com>; Adam Cashman <ACashman@singercashman.com>
 Subject: Re: Snow/Eventbrite and Popoff Depo



 I will ask and circle back.

                                                            1
From: Todd Kennedy <todd@gutridesafier.com>
Sent: Tuesday, May 11, 2021 7:57:03 PM
To: Doug Tilley <DTilley@singercashman.com>
Cc: eventbrite <eventbrite@gutridesafier.com>; Adam Cashman <ACashman@singercashman.com>
Subject: Re: Snow/Eventbrite and Popoff Depo



Doug,



Thanks for that information. I need to check with my team for approval, but it would be useful if in the meantime we
could come up with a tentative schedule. Could you please let us know Mr. Popoff's availability on the following dates:



- May 21, 24, and 25

- June 2, 3, and 4.



Keep in mind that we'll need at least one full week to review the files before taking the deposition.



Thanks,


Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Tue, May 11, 2021 at 6:42 PM Doug Tilley <DTilley@singercashman.com> wrote:

 Thanks Todd. We are awaiting final confirmation from Eventbrite but understand these to be CSS styling templating
 files relating to the Mobile Web checkout flows as those flows existed on October 25, 2019; December 11, 2019; and
 December 19, 2019. We further understand that these files determine issues like font sizing and color. If our
 understanding changes in any respect, we will advise.

                                                            2
Please let us know how you’d like to proceed with respect to Thursday.



Thank you,

Doug




From: Todd Kennedy <todd@gutridesafier.com>
Sent: Tuesday, May 11, 2021 6:10 PM
To: Doug Tilley <DTilley@singercashman.com>
Cc: eventbrite <eventbrite@gutridesafier.com>; Adam Cashman <ACashman@singercashman.com>
Subject: Re: Snow/Eventbrite and Popoff Depo



Doug,



Would you please describe what responsive files were omitted from the production, in as much detail as possible?
That will help us decide whether we want to move forward with the deposition as scheduled.



Thank you,



Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Tue, May 11, 2021 at 5:58 PM Doug Tilley <DTilley@singercashman.com> wrote:

 Hi Todd,




                                                        3
In the course of preparing for Thursday’s deposition, Eventbrite discovered that a set of responsive files was omitted
from the scope of its prior source code collection and production. We are working to have our vendor collect these
files and will produce them to you as quickly as possible. We are optimistic that this will be a matter of days and will
let you know the anticipated delivery date as soon as we have that information from our vendor. Given that, we
assume Plaintiffs would prefer to reschedule Mr. Popoff’s deposition until after you’ve had an opportunity to receive
and review the additional materials, in which case we will work with you to set a new mutually acceptable date and
modify the briefing schedule accordingly. Please let us know how you’d like to proceed.



Thank you,

Doug




Doug Tilley




*Please note our new address*

505 Montgomery Street, Suite 1100

San Francisco, California 94111

(415) 500-6080 (main/fax)

(628) 400-3961 (direct)




The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for
delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.




                                                          4
